Case: 6:12-cr-00026-KKC-HAI Doc #: 313 Filed: 07/26/21 Page: 1 of 1 - Page ID#: 1368




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                     LONDON

 UNITED STATES OF AMERICA,                         CRIMINAL NO. 6:12-26-KKC-HAI-4
       Plaintiff,

 V.                                                               ORDER

 HEATHER LEBANION,
       Defendant.


                                         *** *** ***

        This matter is before the Court on a recommended disposition in which Magistrate

 Judge Hanly Ingram makes certain recommendations regarding the defendant’s admitted

 violations of the terms of her supervised release (DE 311). No party has filed objections to

 the recommendation, and the defendant has indicated that she does not object to Judge

 Ingram’s recommendations. (DE 312). Further, the defendant has waived her right to

 appear before the district judge, to make a statement, and present mitigating information.

 (DE 312-1). Therefore,

        IT IS ORDERED that Judge Ingram’s Recommended Disposition (DE 311) is

 ADOPTED as and for the Opinion of the Court. The United States Probation Office SHALL

 prepare a judgment consistent with this Recommendation.

        Dated July 26, 2021.
